PER CURIAM.
The issue involved in this appeal is the constitutionality of a D.U.I. roadblock. The issue has been considered by the Florida courts in State v. Jones, 483 So.2d 433 (Fla.1986), and by the United States Supreme Court in Michigan Dep’t of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 2485, 110 L.Ed.2d 412 (1990). The trial court made factual findings that the roadblock procedure met the constitutional tests enunciated in those opinions. We find no error. The appellant has most strongly challenged here the delay factor caused by the roadblock. The trial court found that the time of delay from encounter until the time appellant was asked to step out of his car was three to four minutes. We agree with the trial court the time of delay was constitutionally permissible. See United States v. Martinez-Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976).
HERSEY, STONE and WARNER, JJ., concur.